DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0026] contains the phrase “are reserved from being written any data in regular operations” which is grammatically incorrect and should read in a manner similar to “are reserved from being written to during regular operations” or “are reserved from having any data written to them in regular operations”.  
Appropriate correction is required.

Claim Objections
Claims 1 and 10 objected to because of the following informalities:  similar to the objection to the specification both claims contain the limitation “wherein the pSLC blocks are reserved from being written any data in regular operations until the SPO is detected” which is grammatically incorrect and should be rewritten in a similar manner as stated above in the objection to the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


software per se which is not patentable material. If the claims were directed to a non-transitory computer readable medium then it would be considered patentable as a non-transitory computer readable medium is considered a tangible object whereas the product currently claimed is not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US PGPub 2016/0268000, hereafter referred to as Thompson) in view of Memblaze_2011, MemSolid2.0: pSLC + multiple backups to ensure metadata security, csdn.net, 2015 (hereafter referred to as Memblaze).
Regarding claim 1, Thompson teaches a method for handling sudden power off recovery, performed by a processing unit of an electronic apparatus, comprising: driving a flash interface to program data into pseudo single-level cell (pSLC) blocks in a single-level cell (SLC) mode with a plurality of channels after detecting that the electronic apparatus has suffered a sudden power off (SPO), wherein the pSLC blocks are reserved from being written any data in regular operations until the SPO is detected (Paragraph [0042], describes the reserved stripe which is a set of pSLC blocks that are used to store metadata during a power loss. Those blocks that are allocated to the stripe are not used for normal data operations. While not explicitly shown, a flash memory is being used which does contain channels to the dies that the data is being saved on and would be used to facilitate the transfer (as it is standard architecture for flash memories)). 
Thompson further teaches driving a flash interface to program data sent by a host using a different mode than a normal mode (Paragraph [0049], states that in the event of a power failure data in the write buffer (sent by the host) is written to the flash memory in a modified MLC mode). Since Thompson teaches both writing data sent from the host and writing data into a pSLC block that is not used during normal operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of writing the data in the write buffer to the flash memory with that of writing the metadata to the flash memory to obtain the predictable result of driving a flash interface to program data sent by a host into pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs) in a single-level cell (SLC) mode with a plurality of channels after detecting that the electronic apparatus has suffered a sudden power off (SPO). Thompson does not teach pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs).
Memblaze teaches pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs) (The blog discusses protection features of PBlaze4 which has pSLC areas in each LUN that is used to store copies of relevant metadata). Since both Thompson and Memblaze teach the use of pSLC and MLC blocks it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Thompson to include a pSLC area for multiple LUNs as taught in Memblaze to obtain the predictable result of pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs).
Regarding claim 7, Thompson and Memblaze teach all the limitations of claim 1. Thompson further teaches driving the flash interface to erase memory cells of all the pSLC blocks after detecting that the electronic apparatus has completed a sudden power off recovery (SPOR) (Paragraph [0041], states that the reserved stripe of pSLC blocks can be used to restore data upon recovery. Paragraph [0042], states that the reserved stripe can shift physical locations and is done in such a way that a power loss can occur during the middle of a shift. This means that once power is restored and the data recovered the shifting process can continue causing the current blocks to be deallocated/erased). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Thompson and Memblaze teach all the limitations of claim 7. Thompson further teaches determining that the electronic apparatus has completed the SPOR when data of all pSLC blocks has been read by the host (Paragraph [0041], states that a table of contents may exist that details all the data that needs to be recovered and anything not in the table does not need to be read meaning that the upon reading and restoring all data listed in the table the recovery process is complete). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, claim 10 is the computer readable medium claim associated with claim 1. Since Thompson and Memblaze teach all the limitations to claim 1, they also teach all the limitations to claim 10; therefore the rejection to claim 1 also applies to claim 10.
Regarding claim 16, claim 16 is the apparatus claim associated with claim 1. Since Thompson and Memblaze teach all the limitations to claim 1 and Thompson further teaches a host interface; a flash interface; and a processing unit coupled to the host interface and the flash interface (Fig. 1 and 2A and Paragraphs [0002], while the flash interface is not explicitly shown, the controller is stated to interface with the flash memory array meaning a flash interface has to be present), they also teach all the limitations to claim 16; therefore the rejection to claim 1 also applies to claim 16.

Claims 2, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Memblaze as applied to claims 1, 10, and 16 above, and further in view of Troia (US PGPub 2019/0065397).
Regarding claim 2, Thompson and Memblaze teach all the limitations of claim 1. Thompson and Memblaze do not teach determining that the electronic apparatus has suffered the SPO when detecting a predefined command issued by the host.
(Paragraph [0022], states the host can send a request that can include an interrupt or another command that indicates a change in condition such as power loss). Since both Thompson/Memblaze and Troia teach detecting a power failure it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of detecting power loss of Thompson and Memblaze with that of Troia to obtain the predictable result of determining that the electronic apparatus has suffered the SPO when detecting a predefined command issued by the host.
Regarding claim 11, Thompson and Memblaze teach all the limitations of claim 10. Thompson and Memblaze do not teach determine that the electronic apparatus has suffered the SPO when detecting a STANDBY IMMEDIATE command issued by the host.
Troia teaches determine that the electronic apparatus has suffered the SPO when detecting a STANDBY IMMEDIATE command issued by the host (Paragraph [0022], states the host can send a request that can include an interrupt or another command that indicates a change in condition such as power loss. While it is not called a STANDBY IMMEDIATE command it serves the same purpose and has the same function). Since both Thompson/Memblaze and Troia teach detecting a power failure it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of detecting power loss of  determine that the electronic apparatus has suffered the SPO when detecting a STANDBY IMMEDIATE command issued by the host.
Regarding claim 18, claim 18 is the apparatus claim associated with claim 11. Since Thompson, Memblaze, and Troia teach all the limitations to claim 11 and Thompson further teaches a host interface; a flash interface; and a processing unit coupled to the host interface and the flash interface (Fig. 1 and 2A and Paragraphs [0002], while the flash interface is not explicitly shown, the controller is stated to interface with the flash memory array meaning a flash interface has to be present), they also teach all the limitations to claim 18; therefore the rejection to claim 11 also applies to claim 18.

Claims 3, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Memblaze as applied to claims 1 and 10 above, and further in view of Ji et al. (US PGPub 2018/0349240, hereafter referred to as Ji).
Regarding claim 3, Thompson and Memblaze teach all the limitations of claim 1. Thompson and Memblaze do not teach determining that the electronic apparatus has suffered the SPO when detecting a long-data write command followed by a successive write command from a command queue. 
Ji teaches determining that the electronic apparatus has suffered the SPO when detecting a long-data write command followed by a successive write command from a command queue (Paragraphs [0015]-[0016], upon detection of a power failure the controller can issue a stop command followed by several write commands to be completed before power is fully lost. Paragraph [0048] states the existence of a command queue that is checked to determine which operations to perform. Since the writes can be any write it is possible that the sequence can be a long write followed by a subsequent write. It should also be noted that a long-data write in this claim is not given the same specificity as in claim 12). Since both Thompson/Memblaze and Ji teach saving data to memory during a power failure it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Thompson and Memblaze to have the memory determine a power failure has occurred by detecting a series of writes as taught in Ji to obtain the predictable result of determining that the electronic apparatus has suffered the SPO when detecting a long-data write command followed by a successive write command from a command queue.
Regarding claim 4, Thompson and Memblaze teach all the limitations of claim 1. Thompson further teaches a write command having a starting logical address that falls in a predefined range when a SPO is detected (Paragraph [0042], as stated in the rejection to claim 1, a reserved area to store data in the event of a power failure exists as a predefined range meaning the writes to it during a power failure will be within that range. Paragraph [0012], states that a logical to physical map exists meaning the range of the reserved stripe can be represented by a logical address range (particularly given that its actual physical location will move for wear leveling purposes)). Thompson and  determining that the electronic apparatus has suffered the SPO when detecting that a starting logical address of a host write command of a command queue falls within a predefined range.
Ji teaches determining that the electronic apparatus has suffered the SPO when detecting a host write (Paragraphs [0015]-[0016], upon detection of a power failure the controller can issue a stop command followed by several write commands to be completed before power is fully lost. Paragraph [0048] states the existence of a command queue that is checked to determine which operations to perform). Since both Thompson/Memblaze and Ji teach saving data to memory during a power failure it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Thompson and Memblaze to have the memory determine a power failure has occurred by detecting a series of writes as taught in Ji to obtain the predictable result of determining that the electronic apparatus has suffered the SPO when detecting that a starting logical address of a host write command of a command queue falls within a predefined range (since the writes would be directed to the reserved stripe which is a specified range).
Regarding claim 13, claim 13 is the apparatus claim associated with claim 4. Since Thompson and Memblaze teach all the limitations to claim 4 and Thompson further teaches a host interface; a flash interface; and a processing unit coupled to the host interface and the flash interface (Fig. 1 and 2A and Paragraphs [0002], while the flash interface is not explicitly shown, the controller is stated to interface with the flash memory array meaning a flash interface has to be present), they also teach all the limitations to claim 13; therefore the rejection to claim 4 also applies to claim 13.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Memblaze as applied to claims 1 and 16 above, and further in view of Kotte.
Regarding claim 5, Thompson and Memblaze teach all the limitations of claim 1. Memblaze further teaches wherein a plurality of physical blocks of each LUN are divided into normal blocks and the pSLC blocks (In the first figure it can be seen that the storage can be divided into the pSLC blocks and MLC blocks (normal blocks)), and a data programming in the SLC mode programs each memory cell of the pSLC blocks to one of two states (The purpose of pSLC blocks is to treat non-SLC blocks, like MLC, as SLC blocks. When programming pSLC blocks they are programmed in the same manner as SLC which is as if it were a 1 bit block that can be either 0 or 1, the two different states). Thompson and Memblaze do not teach memory cells of the pSLC blocks are Triple Level Cells (TLCs) or Quad-Level Cells (QLCs).
Kotte teaches memory cells of the pSLC blocks are Triple Level Cells (TLCs) or Quad-Level Cells (QLCs) (Paragraph [0007], states that part of the NAND device can operate as a pSLC cache with the device itself being either a TLC device or QLC device). Since both Thompson/Memblaze and Kotte teach the use of pSLC blocks it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the MLC 
Regarding claim 17, claim 17 is the apparatus claim associated with claim 5. Since Thompson, Memblaze, and Kotte teach all the limitations to claim 5 and Thompson further teaches a host interface; a flash interface; and a processing unit coupled to the host interface and the flash interface (Fig. 1 and 2A and Paragraphs [0002], while the flash interface is not explicitly shown, the controller is stated to interface with the flash memory array meaning a flash interface has to be present), they also teach all the limitations to claim 17; therefore the rejection to claim 5 also applies to claim 17.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Memblaze as applied to claims 1 and 16 above, and further in view of Hyun et al. (US PGPub 2014/0059406, hereafter referred to as Hyun).
Regarding claim 6, Thompson and Memblaze teach all the limitations of claim 1. Thompson and Memblaze do not teach driving the flash interface to program data sent by the host into the pSLC blocks of the LUNs using an interleave page programming after detecting that the electronic apparatus has suffered the SPO.
Hyun teaches driving the flash interface to program data sent by the host using an interleave page programming (Paragraph [0141], states that data can be programmed using an interleaved programming order. Paragraph [0137], shows the memory device is a flash memory). Since both Thompson/Memblaze 
Regarding claim 14, claim 14 is the computer readable medium claim associated with claim 6. Since Thompson and Memblaze teach all the limitations to claim 6, they also teach all the limitations to claim 14; therefore the rejection to claim 6 also applies to claim 14.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Memblaze as applied to claims 1 and 16 above, and further in view of Yu et al. (US PGPub 2012/0284587, hereafter referred to as Yu).
Regarding claim 8, Thompson and Memblaze teach all the limitations of claim 1. Thompson further teaches erasing memory cells of all the pSLC blocks after detecting that the electronic apparatus has completed a sudden power off recovery (SPOR) (Paragraph [0042], as stated in the rejection to claim 7. It is not stated that the invalidation and reclamation of the old reserved stripe is done using a trim command). Thompson and Memblaze do not teach determining that the electronic apparatus has completed the SPOR when detecting a command indicating to trim the pSLC blocks, which is sent by the host.
(Paragraph [0063], states that the TRIM manager can process trim commands from the host and can be used to indicate which sectors can be wiped/erased). Since both Thompson/Memblaze and Yu teach erasing/reclaiming sectors of memory it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Thompson and Memblaze to use a trim command to reclaim the reserved stripe as taught in Yu to obtain the predictable result of determining that the electronic apparatus has completed the SPOR when detecting a command indicating to trim the pSLC blocks, which is sent by the host (since the restoration of data using the reserved stripe and followed by the erasure of the reserved stripe using the trim command would indicate that the data has been restored after the power loss).
Regarding claim 20, claim 20 is the apparatus claim associated with claim 8. Since Thompson, Memblaze, and Kotte teach all the limitations to claim 8 and Thompson further teaches a host interface; a flash interface; and a processing unit coupled to the host interface and the flash interface (Fig. 1 and 2A and Paragraphs [0002], while the flash interface is not explicitly shown, the controller is stated to interface with the flash memory array meaning a flash interface has to be present), they also teach all the limitations to claim 20 (while claim 20 gives the command a specific name, it is still performing the same function as claim 8); therefore the rejection to claim 8 also applies to claim 20.

Allowable Subject Matter
Claim 12 is objected (over the prior art. It is still rejected under 35 USC 101) to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132